      Case 1:15-cv-00211-LGS-SDA Document 827 Filed 09/30/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------X
                                                             :
SYNTEL STERLING BEST SHORES                                  :
MAURITIUS LIMITED, et al.,                                   :
                                                             :   15 Civ. 211 (LGS)
              Plaintiffs/Counterclaim-Defendants, :
                                                             :         ORDER
                           -against-                         :   (Plaintiffs’ MIL 10)
                                                             :
THE TRIZETTO GROUP., et al.,                                 :
                                                             :
              Defendants/Counterclaim-Plaintiffs. :
------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

        Plaintiffs/Counterclaim-Defendants Syntel Sterling Best Shores Mauritius Limited and

Syntel, Inc. (together, “Syntel”) move in limine (Dkt. No. 702) to preclude

Defendants/Counterclaim-Plaintiffs The TriZetto Group, Inc. (“TriZetto”) and Cognizant

Technology Solutions Corp. (together with TriZetto, “Defendants”), from introducing certain

evidence relating to Transition Rebates, pursuant to the law-of-the-case doctrine and Federal

Rules of Evidence 401, 402 and 403.

        First, Syntel seeks to preclude evidence and argument that the 2012 amendment to the

Master Services Agreement (“MSA”) relieved TriZetto of its obligation to reimburse Syntel for

Transition Rebates TriZetto already received. This issue is moot as Defendants agree not to

present this evidence or argument.

        Second, Syntel also seeks to preclude evidence and argument related to its claim that

TriZetto breached the transition rebates provision of the MSA by failing to reimburse Transition

Rebates received from Syntel up until the adoption of the MSA amendment, specifically

evidence that TriZetto would rely on to rebut Syntel’s claim that Syntel performed under the
      Case 1:15-cv-00211-LGS-SDA Document 827 Filed 09/30/20 Page 2 of 2




MSA, that Syntel provided TriZetto with transition rebates when Exhibit 3 to the MSA was in

effect, and the amount of damages. These issues were left open after summary judgment. See

Dkt. 588 at 50 (denying Syntel’s motion for summary judgment on this claim). They are directly

relevant to elements of Syntel’s breach of contract claim. Syntel’s assertion that this evidence

and argument are prejudicial because the issues were decided by the Court on summary

judgment is incorrect.

       For these reasons, it is ORDERED that Syntel’s motion in limine No. 10 is DENIED.

Defendants may introduce evidence and argument disputing TriZetto’s liability to reimburse

Syntel Mauritius for certain Transition Rebates pursuant to the MSA.

       The Clerk of Court is respectfully directed to close the motion at Docket No. 702.

Dated: September 30, 2020
       New York, New York




                                                 2
